DETAILED ACTION
This action is responsive to the application filed on 12/14/2020. Claims 1-20 are pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a provisional application 63/050,336 filed on 07/10/2020 is acknowledged. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/06/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhagi et al. (US 20180225177 A1), referred herein as Bhagi,  in view of Frenkel et al. (US 20140149696 A1), referred herein as Frenkel.  

Regarding Claim 1, Bhagi teaches
A system comprising: a source data storage management system that is configured to: 
back up data generated by a data processing resource executing an application, extract metadata from a first management database of the source data storage management system, generate a first backup copy comprising a metadata portion comprising the extracted metadata and a backup portion comprising the data in a backup format that is distinct from a primary data format generated by the application at the data processing resource, (Bhagi [0027] A software, firmware, and/or hardware system for comprehensive information migration from one backup system to another is disclosed. The system helps collect and migrate data and metadata that has been backed up to a first backup system onto a second backup system. [0089] secondary storage computing devices 106 or other components in secondary storage subsystem 118 may process the data received from primary storage subsystem 117 and store a secondary copy including a transformed and/or supplemented representation of a primary data object and/or metadata that is different from the original format [0073] Primary data 112 is an initial or first stored body of data generated by the source application 110 [0080] A secondary copy 116 may be stored in a backup or archive format, or in some other format different from the native source application format or other format of primary data 112.) (i.e. the first backup system is the source data storage management system)
and store the first backup copy to a cloud computing environment, wherein the first backup copy is governed by the source data management system; (Bhagi [0065] In some cases, storage devices are provided in a cloud storage environment (e.g., a private cloud or one operated by a third-party vendor), whether for primary data or secondary copies or both. [0200] One type of information management policy 148 is a “storage policy.” Storage policies can include one or more of the following: (1) what data will be associated with the storage policy, e.g., subclient; (2) a destination to which the data will be stored; (3) datapath information specifying how the data will be communicated to the destination; (4) the type of secondary copy operation to be performed; and (5) retention information specifying how long the data will be retained at the destination (see, e.g., FIG. 1E). ) (i.e. data in specific system governed by specific policies)
and a destination data storage management system configured in the cloud computing environment, wherein the destination data storage management system is configured to: read the first backup copy stored in the cloud computing environment, wherein the source data storage management system is distinct from and lacks information about the destination data storage management system, (Bhagi [0065] In some cases, storage devices are provided in a cloud storage environment (e.g., a private cloud or one operated by a third-party vendor), whether for primary data or secondary copies or both. [0278] To migrate the non-production copies of content 365 and associated metadata 370 from the first backup system 360 to a second backup system 380, a content staging system 375 may be used.) (i.e. the first backup system is the source data storage management system and the second backup system is the destination data storage management system, the staging system is in between the source data management storage system and destination data storage management system, the source data storage management system is distinct from and lacks information about the destination data storage management system)  
replicate at least the backup portion of the first backup copy to generate a second backup copy, (Bhagi [0165] According to some embodiments, secondary copy operations are performed on replicated data that represents a recoverable state, or “known good state” of a particular application running on the source system.)
store the second backup copy to a data storage resource at the cloud computing environment, (Bhagi [0065] In some cases, storage devices are provided in a cloud storage environment (e.g., a private cloud or one operated by a third-party vendor), whether for primary data or secondary copies or both.) wherein the second backup copy is governed by the destination data storage management system, (Bhagi [0200] One type of information management policy 148 is a “storage policy.” Storage policies can include one or more of the following: (1) what data will be associated with the storage policy, e.g., subclient; (2) a destination to which the data will be stored; (3) datapath information specifying how the data will be communicated to the destination; (4) the type of secondary copy operation to be performed; and (5) retention information specifying how long the data will be retained at the destination (see, e.g., FIG. 1E).) (i.e. data in specific system governed by specific policies)
store at least some of the metadata to a second management database of the destination data storage management system, wherein the second management database comprises preferences for governing the second backup copy within the destination data storage management system, (Bhagi [0287] A content indexing module analyzes the contents of the migrated copies of data objects and/or their associated metadata (stored in the information management database 355) and catalogues the results of this analysis, along with the storage locations of (or references to) the migrated copies, in a content index stored within the information management database 355. )
restore data in the second backup copy to primary data in the cloud computing environment, wherein the primary data is in the primary data format of the application, (Bhagi [0165] For instance, in certain embodiments, known good replication copies may be viewed as copies of primary data 112. This feature allows the system to directly access, copy, restore, back up, or otherwise manipulate the replication copies as if they were the “live” primary data 112.)
Bhagi teaches metadata but does not teach supplemental metadata, and Bhagi does not teach -105 of 111 –and cause a virtual machine instantiated in the cloud computing environment to consume the restored primary data.  
However, Frenkel teaches supplemental metadata (Frenkel Abst: A computer system generates snapshot backups of a virtual machine by creating a metadata snapshot and a backup snapshot. The computer system identifies a backup request for a virtual machine operating on a host computing system, initiates a backup snapshot of storage devices in use by the virtual machine, generates a metadata snapshot of a configuration of the virtual machine, and maintains the metadata snapshot in a data store. [0023] A metadata snapshot refers to saving the state (e.g., active, hibernated, paused, etc.) of the virtual machine together with the resource usage of the host (e.g., hardware 122) utilized by the virtual machine (e.g., VM 125). Examples of metadata include, but are not limited to, processor or other hardware logs, processor state, hardware state, memory state, physical storage usage, devices (physical or virtual) in use by the virtual machine, current configuration information (e.g., data, scripts, instructions, or other information used by a hardware device or hypervisor 124 to implement the virtual machine) of the virtual machine, virtual machine devices (such as virtual network cards, display adapters, usb, pci addresses), virtual machine name, virtual machine type (server/desktop), timezone, permissions, cpu and memory configurations, etc, etc.), and Frenkel teaches cause a virtual machine instantiated in the cloud computing environment to consume the restored primary data. (Frenkel [0010] The computer system identifies a restore request to restore the virtual machine, retrieves the metadata snapshot, verifies the integrity of the storage snapshot of the storage devices, provides a preview of the virtual machine based on the metadata snapshot and the storage snapshot, and provisions the virtual machine based on the metadata snapshot and the storage snapshot.) (i.e. metadata snapshot is the supplement metadata and storage snapshot is the backup data, provision the virtual machine is instantiate the virtual machine to consume data.) 
Bhagi and Frenkel are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Bhagi and Frenkel before him or her to modify the Bhagi’s system with Frenkel’s teaching. The motivation for doing so would be to have (Frenkel abst [0010, 0023]) metadata snapshot and backup snapshot of storage devices in use by the virtual machine, and restore based on the supplemental metadata and backup data for data protection.
Regarding Claim 2, Bhagi and Frenkel teach
The system of claim 1, wherein the source data storage management system is further configured to: identify in the first management database certain metadata associated with one or more of: the data generated by the data processing resource, the data processing resource, and the application; and is further configured to: include the certain metadata in the supplemental metadata of the first backup copy. (Frenkel (abst, [0023]) discloses supplemental metadata) (Bhagi  [0027]The system helps collect and migrate data and metadata that has been backed up to a first backup system onto a second backup system. [0070] Each client computing device 102 may have application(s) 110 executing thereon which generate and manipulate the data that is to be protected from loss and managed in system 100. Applications 110 generally facilitate the operations of an organization, and can include, without limitation, mail server applications (e.g., Microsoft Exchange Server), file system applications, mail client applications (e.g., Microsoft Exchange Client), database applications or database management systems. [0073] Metadata generally includes information about data objects and/or characteristics associated with the data objects.)
	Regarding Claim 3, Bhagi and Frenkel teach
The system of claim 1, wherein the destination data storage management system is further configured to: integrate the second backup copy, which is based on the first backup copy, into the destination data storage management system without first restoring the data in the first backup copy.
(Bhagi [0176] An auxiliary copy is generally a copy of an existing secondary copy 116. For instance, an initial secondary copy 116 may be derived from primary data 112 or from data residing in secondary storage subsystem 118, whereas an auxiliary copy is generated from the initial secondary copy 116. Auxiliary copies provide additional standby copies of data and may reside on different secondary storage devices 108 than the initial secondary copies 116. [0178] System 100 may also make and retain disaster recovery copies, often as secondary, high-availability disk copies. System 100 may create secondary copies and store them at disaster recovery locations using auxiliary copy or replication operations) (auxiliary copy is a copy of an existing secondary copy, i.e. the second backup copy based on the first backup copy without first restoring the data in the first backup copy)
Regarding Claim 4, Bhagi and Frenkel teach
The system of claim 1, wherein the destination data storage management system is further configured to: apply policies to the second backup copy that are stored in the second management database. (Bhagi [0200] One type of information management policy 148 is a “storage policy.” Storage policies can include one or more of the following: (1) what data will be associated with the storage policy, e.g., subclient; (2) a destination to which the data will be stored; (3) datapath information specifying how the data will be communicated to the destination; (4) the type of secondary copy operation to be performed; and (5) retention information specifying how long the data will be retained at the destination (see, e.g., FIG. 1E)… Thus, in certain embodiments, a portion of data may be given a label and the association is stored as a static entity in an index, database or other storage location.) (i.e. specific policies for specific system, stored in database.)
Regarding Claim 5, Bhagi and Frenkel teach
The system of claim 1, wherein the destination data storage management system is further configured to: check the second backup copy against aggregate information in the supplemental metadata. (Frenkel (abst, [0023]) discloses supplemental metadata) (Bhagi [0250]  Metadata stored within or associated with the secondary copy 116 may be used during the restore operation. [0251] The user may be presented with a representation (e.g., stub, thumbnail, listing, etc.) and Metadata about the selected secondary copy, in order to determine whether this is the appropriate copy to be restored, e.g., date that the original primary data was created.)
Regarding Claim 10, Bhagi and Frenkel teach
The system of claim 1, wherein the destination data storage management system is further configured to one or more of: perform file indexing of the second backup copy, and perform content indexing of the second backup copy. (Bhagi [0081] Secondary storage computing devices 106 may index secondary copies 116 (e.g., using a media agent 144), enabling users to browse and restore at a later time and further enabling the lifecycle management of the indexed data.[0257] Metadata index file 188/189 stores an index to the data in the metadata file 186/187. [0287] A content indexing module analyzes the contents of the migrated copies of data objects and/or their associated metadata.) (i.e. indexing at the metadata level is file indexing and indexing at the content level is content indexing)
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhagi et al. (US 20180225177 A1), referred herein as Bhagi,  in view of Frenkel et al. (US 20140149696 A1), referred herein as Frenkel, further in view of Chen et al. (US 20200034537 A1), referred herein as Chen.  
Regarding Claim 6, Bhagi and Frenkel teach
The system of claim 1, the destination data storage management system, the second backup copy (Bhagi [0278] To migrate the non-production copies of content 365 and associated metadata 370 from the first backup system 360 to a second backup system 380, a content staging system 375 may be used.) (i.e. the second backup system is the destination data storage management system)
	Bhagi-Frenkel does not teach wherein the destination data storage management system is further configured to: use machine learning technology to determine whether the second backup copy is infected by ransomware.  
	However, Chen teaches system is further configured to: use machine learning technology to determine whether the second backup copy is infected by ransomware.  (Chen abst: The system detects ransomware infection by using backup data of machines. [0005] The system may employ machine learning models to analyze the filesystem's behavior as well as the content of the files.)
Bhagi, Frenkel and Chen are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Bhagi, Frenkel and Chen before him or her to modify the Bhagi-Frenkel’s system with Chen’s teaching. The motivation for doing so would be to (Chen abst [0005]) use machine learning  technology to detect ransomware infection for data protection.
Claim(s) 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhagi et al. (US 20180225177 A1), referred herein as Bhagi,  in view of Frenkel et al. (US 20140149696 A1), referred herein as Frenkel, further in view of Brockway et al. (US 20110093471 A1), referred herein as Brockway.  
Regarding Claim 7, Bhagi and Frenkel teach
The system of claim 1, the destination data storage management system, (Bhagi [0278] To migrate the non-production copies of content 365 and associated metadata 370 from the first backup system 360 to a second backup system 380, a content staging system 375 may be used.) (i.e. the second backup system is the destination data storage management system) the restored data. (Bhagi [0283] As part of the restoration operations, the contents of the non-production objects 332A-C may be restored such that the restored data (represented as 324C″, 312″, 320C″ and 306″, etc.) may be accessible in a suitable format as though it were source data.)
	Bhagi-Frenkel does not teach wherein the destination data storage management system is further configured to: apply sensitive data governance rules to the restored data.  
	However, Brockway teaches system is configured to: apply sensitive data governance rules to data (Brockway Abst: Systems and methods of electronic document handling permit organizations to comply with legal or regulatory requirements, electronic discovery and legal hold requirements, and/or other business requirements. [0078] Examples of information governance policies might include a Sarbanes-Oxley policy, a HIPAA policy, an E-Discovery policy, and so on. [0092] a HIPAA template might prescribe reports that flag improper email disclosures of patient-sensitive documents and/or improper storage of patient records.)
Bhagi, Frenkel and Brockway are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Bhagi, Frenkel and Brockway before him or her to modify the Bhagi-Frenkel’s system with Brockway’s teaching. The motivation for doing so would be to (Brockway abst [0078]) apply data governance rules to data for data protection.
Regarding Claim 8, Bhagi and Frenkel teach
The system of claim 1, the destination data storage management system, (Bhagi [0278] To migrate the non-production copies of content 365 and associated metadata 370 from the first backup system 360 to a second backup system 380, a content staging system 375 may be used.) (i.e. the second backup system is the destination data storage management system) the restored data. (Bhagi [0283] As part of the restoration operations, the contents of the non-production objects 332A-C may be restored such that the restored data (represented as 324C″, 312″, 320C″ and 306″, etc.) may be accessible in a suitable format as though it were source data.)
	Bhagi-Frenkel does not teach wherein the destination data storage management system is further configured to one or more of: apply a compliance search to the restored data, and apply e-discovery to the restored data.
	However, Brockway teaches system is configured to one or more of: apply a compliance search to the restored data, and apply e-discovery to the restored data. (Brockway Abst: Systems and methods of electronic document handling permit organizations to comply with legal or regulatory requirements, electronic discovery and legal hold requirements, and/or other business requirements. [0078] Examples of information governance policies might include a Sarbanes-Oxley policy, a HIPAA policy, an E-Discovery policy, and so on. [0083] A workflow policy describes a process of various data management steps that should be taken to identify and handle a set of documents, files and/or or objects known as a review set. A review set is a set of documents that are relevant to the workflow; it is typically generated by conducting a search (e.g., a search of an index))
Bhagi, Frenkel and Brockway are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Bhagi, Frenkel and Brockway before him or her to modify the Bhagi-Frenkel’s system with Brockway’s teaching. The motivation for doing so would be to (Brockway abst [0078]) apply data governance rules to data for data protection.
Regarding Claim 9, Bhagi and Frenkel teach
The system of claim 1, the destination data storage management system, (Bhagi [0278] To migrate the non-production copies of content 365 and associated metadata 370 from the first backup system 360 to a second backup system 380, a content staging system 375 may be used.) (i.e. the second backup system is the destination data storage management system) the restored data. (Bhagi [0283] As part of the restoration operations, the contents of the non-production objects 332A-C may be restored such that the restored data (represented as 324C″, 312″, 320C″ and 306″, etc.) may be accessible in a suitable format as though it were source data.)
Bhagi-Frenkel does not teach wherein the destination data storage management system is further configured to: apply file optimization to the restored data.
However, Brockway teaches system is configured to: apply file optimization to the restored data. (Brockway [0060] the system administrator may select, via a GUI, a set of data comprised of one or more files, directories, or logical volumes to archive. [0058] The archive component 132 may also utilize a data redundancy component 135, that reduces or removes some or all of the redundant data under management by the system) (i.e. archive files and remove redundant data are file storage optimization)
Bhagi, Frenkel and Brockway are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Bhagi, Frenkel and Brockway before him or her to modify the Bhagi-Frenkel’s system with Brockway’s teaching. The motivation for doing so would be to (Brockway [0058, 0060]) apply file optimization for data protection.
Claim(s) 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhagi et al. (US 20180225177 A1), referred herein as Bhagi,  in view of Frenkel et al. (US 20140149696 A1), referred herein as Frenkel, further in view of Rakesh et al. (US 20200110666 A1), referred herein as Rakesh.  
Regarding Claim 11, Bhagi teaches
A method comprising: by a source data storage management system: backing up data generated by a data processing resource executing an application, extracting metadata from a management database of the data storage management system, generating a first backup copy comprising a metadata portion comprising the extracted metadata and a backup portion comprising the data in a backup format that is distinct from a primary data format generated by the application at the data processing resource, (Bhagi [0027] A software, firmware, and/or hardware system for comprehensive information migration from one backup system to another is disclosed. The system helps collect and migrate data and metadata that has been backed up to a first backup system onto a second backup system. [0089] secondary storage computing devices 106 or other components in secondary storage subsystem 118 may process the data received from primary storage subsystem 117 and store a secondary copy including a transformed and/or supplemented representation of a primary data object and/or metadata that is different from the original format [0073] Primary data 112 is an initial or first stored body of data generated by the source application 110 [0080] A secondary copy 116 may be stored in a backup or archive format, or in some other format different from the native source application format or other format of primary data 112.) (i.e. the first backup system is the source data storage management system)
and storing the first backup copy to a cloud computing environment, wherein the first backup copy is governed by the source data management system; (Bhagi [0065] In some cases, storage devices are provided in a cloud storage environment (e.g., a private cloud or one operated by a third-party vendor), whether for primary data or secondary copies or both. [0200] One type of information management policy 148 is a “storage policy.” Storage policies can include one or more of the following: (1) what data will be associated with the storage policy, e.g., subclient; (2) a destination to which the data will be stored; (3) datapath information specifying how the data will be communicated to the destination; (4) the type of secondary copy operation to be performed; and (5) retention information specifying how long the data will be retained at the destination (see, e.g., FIG. 1E). ) (i.e. data in specific system governed by specific policies)
and by a destination data storage management system configured in the cloud computing environment: reading the first backup copy stored in the cloud computing environment, -107 of 111 -wherein the source data storage management system is distinct from and lacks information about the destination data storage management system, (Bhagi [0065] In some cases, storage devices are provided in a cloud storage environment (e.g., a private cloud or one operated by a third-party vendor), whether for primary data or secondary copies or both. [0278] To migrate the non-production copies of content 365 and associated metadata 370 from the first backup system 360 to a second backup system 380, a content staging system 375 may be used.) (i.e. the first backup system is the source data storage management system and the second backup system is the destination data storage management system, the staging system is in between the source data management storage system and destination data storage management system, the source data storage management system is distinct from and lacks information about the destination data storage management system)  
replicating the backup portion of the first backup copy generating a second backup copy by to generate a second backup copy without first restoring the data in the first backup copy, (Bhagi [0165] According to some embodiments, secondary copy operations are performed on replicated data that represents a recoverable state, or “known good state” of a particular application running on the source system.)
wherein the second backup copy is governed by the destination data storage management system and not by the source data storage management system, (Bhagi [0200] One type of information management policy 148 is a “storage policy.” Storage policies can include one or more of the following: (1) what data will be associated with the storage policy, e.g., subclient; (2) a destination to which the data will be stored; (3) datapath information specifying how the data will be communicated to the destination; (4) the type of secondary copy operation to be performed; and (5) retention information specifying how long the data will be retained at the destination (see, e.g., FIG. 1E).) (i.e. data in specific system governed by specific policies)
and restoring data in the second backup copy to primary data in the cloud computing environment, wherein the primary data is in the primary data format of the application, (Bhagi [0165] For instance, in certain embodiments, known good replication copies may be viewed as copies of primary data 112. This feature allows the system to directly access, copy, restore, back up, or otherwise manipulate the replication copies as if they were the “live” primary data 112.)
Bhagi teaches metadata but does not teach supplemental metadata, and Bhagi does not teach 
and wherein an application executing on a virtual machine in the cloud computing environment consumes the restored primary data.  
However, Frenkel teaches supplemental metadata (Frenkel Abst: A computer system generates snapshot backups of a virtual machine by creating a metadata snapshot and a backup snapshot. The computer system identifies a backup request for a virtual machine operating on a host computing system, initiates a backup snapshot of storage devices in use by the virtual machine, generates a metadata snapshot of a configuration of the virtual machine, and maintains the metadata snapshot in a data store. [0023] A metadata snapshot refers to saving the state (e.g., active, hibernated, paused, etc.) of the virtual machine together with the resource usage of the host (e.g., hardware 122) utilized by the virtual machine (e.g., VM 125). Examples of metadata include, but are not limited to, processor or other hardware logs, processor state, hardware state, memory state, physical storage usage, devices (physical or virtual) in use by the virtual machine, current configuration information (e.g., data, scripts, instructions, or other information used by a hardware device or hypervisor 124 to implement the virtual machine) of the virtual machine, virtual machine devices (such as virtual network cards, display adapters, usb, pci addresses), virtual machine name, virtual machine type (server/desktop), timezone, permissions, cpu and memory configurations, etc, etc.), and Frenkel teaches and wherein an application executing on a virtual machine in the cloud computing environment consumes the restored primary data. (Frenkel [0010] The computer system identifies a restore request to restore the virtual machine, retrieves the metadata snapshot, verifies the integrity of the storage snapshot of the storage devices, provides a preview of the virtual machine based on the metadata snapshot and the storage snapshot, and provisions the virtual machine based on the metadata snapshot and the storage snapshot.) (i.e. metadata snapshot is the supplement metadata and storage snapshot is the backup data, provision the virtual machine is instantiate the virtual machine and execute application to consume data.) 
Bhagi and Frenkel are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Bhagi and Frenkel before him or her to modify the Bhagi’s system with Frenkel’s teaching. The motivation for doing so would be to have (Frenkel abst [0010, 0023]) metadata snapshot and backup snapshot of storage devices in use by the virtual machine, and restore based on the supplemental metadata and backup data for data protection.
	Bhagi and Frenkel does not teach based on at least some of the supplemental metadata, recognizing that the first backup copy is compatible with the destination data storage management system,
	However, Rakesh teaches based on at least some of the supplemental metadata, recognizing that the first backup copy is compatible with the destination data storage management system,
(Rakesh abst: A method of performing data recovery of a first virtual machine (VM) hosted on a first hypervisor to a second hypervisor that is different from the first hypervisor is provided. [0047] the recover application 1051 can identify the backed up disk type or format (e.g., .vhd or v.vhdx) of the virtual disk 104 based on the accessed or extracted information from the backup 111 such as the metadata of the backup. The disk type of the virtual disk 107 may be compatible with the destination hypervisor.)
Bhagi, Frenkel and Rakesh are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Bhagi, Frenkel and Rakesh before him or her to modify the Bhagi-Frenkel’s system with Rakesh’s teaching. The motivation for doing so would be to (Rakesh [0047]) base on metadata to recognize backup copy is compatible with the destination system.
	Regarding Claim 12, Bhagi, Frenkel and Rakesh
The method of claim 11, further comprising: storing the second backup copy to a data storage resource at the cloud computing environment; (Bhagi [0065] In some cases, storage devices are provided in a cloud storage environment (e.g., a private cloud or one operated by a third-party vendor), whether for primary data or secondary copies or both.) and storing the supplemental metadata to a second management database of the destination data storage management system, wherein the second management database comprises preferences for governing the second backup copy within the destination data storage management system. (Bhagi [0287] A content indexing module analyzes the contents of the migrated copies of data objects and/or their associated metadata (stored in the information management database 355) and catalogues the results of this analysis, along with the storage locations of (or references to) the migrated copies, in a content index stored within the information management database 355. )
Regarding Claim 13, Bhagi, Frenkel and Rakesh
The method of claim 11 further comprising: by the destination data storage management system, integrating the second backup copy, which is based on the first backup copy, into the destination data storage management system without first restoring the data in the first backup copy to a primary data format. (Bhagi [0176] An auxiliary copy is generally a copy of an existing secondary copy 116. For instance, an initial secondary copy 116 may be derived from primary data 112 or from data residing in secondary storage subsystem 118, whereas an auxiliary copy is generated from the initial secondary copy 116. Auxiliary copies provide additional standby copies of data and may reside on different secondary storage devices 108 than the initial secondary copies 116. [0178] System 100 may also make and retain disaster recovery copies, often as secondary, high-availability disk copies. System 100 may create secondary copies and store them at disaster recovery locations using auxiliary copy or replication operations) (auxiliary copy is a copy of an existing secondary copy, i.e. the second backup copy based on the first backup copy without first restoring the data in the first backup copy)
 Regarding Claim 14, Bhagi, Frenkel and Rakesh
The method of claim 13, wherein the integrating is based at least in part on the destination data storage management system parsing the supplemental metadata. (Bhagi [0278] discloses destination data storage management system) (Frenkel [0010] metadata snapshot provides insight into the configuration of the virtual machine [0035] the processing logic retrieves the virtual machine configuration data (e.g., metadata) from the data store.)
 Regarding Claim 15, Bhagi, Frenkel and Rakesh
The method of claim 11 further comprising: by the destination data storage management system: using information in the supplemental metadata to instantiate the virtual machine in the cloud computing environment, wherein the virtual machine corresponds to the data processing resource that generated the data in the first backup copy, and wherein the virtual machine is instantiated with a designation of the data processing resource found in the supplemental metadata. (Bhagi [0278] discloses destination data storage management system) (Frenkel [0003] The cloud provider typically provides an interface that a customer can use to manage virtual machines and associated resources such as processors, storage, and network services, etc. [0010] The computer system identifies a restore request to restore the virtual machine, retrieves the metadata snapshot, verifies the integrity of the storage snapshot of the storage devices, provides a preview of the virtual machine based on the metadata snapshot and the storage snapshot, and provisions the virtual machine based on the metadata snapshot and the storage snapshot. [0023] A metadata snapshot refers to saving the state (e.g., active, hibernated, paused, etc.) of the virtual machine together with the resource usage of the host (e.g., hardware 122) utilized by the virtual machine (e.g., VM 125). Examples of metadata include, but are not limited to, processor or other hardware logs, processor state, hardware state, memory state, physical storage usage, devices (physical or virtual) in use by the virtual machine, current configuration information (e.g., data, scripts, instructions, or other information used by a hardware device or hypervisor 124 to implement the virtual machine) of the virtual machine, virtual machine devices (such as virtual network cards, display adapters, usb, pci addresses), virtual machine name, virtual machine type (server/desktop), timezone, permissions, cpu and memory configurations, etc, etc.)(i.e. virtual machine instantiated in the cloud based on the supplemental metadata)
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhagi et al. (US 20180225177 A1), referred herein as Bhagi,  in view of Frenkel et al. (US 20140149696 A1), referred herein as Frenkel, further in view of Zhou et al. (US 20190317962 A1), referred herein as Zhou, further in view of Rakesh et al. (US 20200110666 A1), referred herein as Rakesh.  
Regarding Claim 16, Bhagi teaches
A method comprising: by a destination data storage management system configured in a cloud computing environment: (Bhagi [0027] A software, firmware, and/or hardware system for comprehensive information migration from one backup system to another is disclosed. The system helps collect and migrate data and metadata that has been backed up to a first backup system onto a second backup system. [0065] In some cases, storage devices are provided in a cloud storage environment (e.g., a private cloud or one operated by a third-party vendor), whether for primary data or secondary copies or both.)
wherein the first backup copy was generated and stored in the cloud computing environment by a source data storage management system that is distinct from and lacks information about the destination data storage management system, [0278] To migrate the non-production copies of content 365 and associated metadata 370 from the first backup system 360 to a second backup system 380, a content staging system 375 may be used.) (i.e. the first backup system is the source data storage management system and the second backup system is the destination data storage management system, the staging system is in between the source data management storage system and destination data storage management system, the source data storage management system is distinct from and lacks information about the destination data storage management system)  
and wherein the backup copy comprises the metadata and a backup portion, wherein the backup portion comprises data backed up into a backup format by the source data storage management system; (Bhagi [0027] The system helps collect and migrate data and metadata that has been backed up to a first backup system onto a second backup system. [0089] secondary storage computing devices 106 or other components in secondary storage subsystem 118 may process the data received from primary storage subsystem 117 and store a secondary copy including a transformed and/or supplemented representation of a primary data object and/or metadata that is different from the original format.)
generating a second backup copy by replicating at least the backup portion of the first backup copy, wherein the second backup copy comprises the data in the backup format; (Bhagi [0165] According to some embodiments, secondary copy operations are performed on replicated data that represents a recoverable state, or “known good state” of a particular application running on the source system.)
and storing the second backup copy to a data storage resource at the cloud computing environment, (Bhagi [0065] In some cases, storage devices are provided in a cloud storage environment (e.g., a private cloud or one operated by a third-party vendor), whether for primary data or secondary copies or both.) wherein the data storage resource is associated with the destination data storage management system, wherein the second backup copy is governed by preferences administered in the destination data storage management system, and wherein the first -109 of 111 -backup copy is governed by other preferences administered in the source data storage management system. (Bhagi [0200] One type of information management policy 148 is a “storage policy.” Storage policies can include one or more of the following: (1) what data will be associated with the storage policy, e.g., subclient; (2) a destination to which the data will be stored; (3) datapath information specifying how the data will be communicated to the destination; (4) the type of secondary copy operation to be performed; and (5) retention information specifying how long the data will be retained at the destination (see, e.g., FIG. 1E).) (i.e. data in specific system governed by specific policies)
 	Bhagi teaches metadata but does not teach supplemental metadata
However, Frenkel teaches supplemental metadata (Frenkel Abst: A computer system generates snapshot backups of a virtual machine by creating a metadata snapshot and a backup snapshot. The computer system identifies a backup request for a virtual machine operating on a host computing system, initiates a backup snapshot of storage devices in use by the virtual machine, generates a metadata snapshot of a configuration of the virtual machine, and maintains the metadata snapshot in a data store. [0023] A metadata snapshot refers to saving the state (e.g., active, hibernated, paused, etc.) of the virtual machine together with the resource usage of the host (e.g., hardware 122) utilized by the virtual machine (e.g., VM 125). Examples of metadata include, but are not limited to, processor or other hardware logs, processor state, hardware state, memory state, physical storage usage, devices (physical or virtual) in use by the virtual machine, current configuration information (e.g., data, scripts, instructions, or other information used by a hardware device or hypervisor 124 to implement the virtual machine) of the virtual machine, virtual machine devices (such as virtual network cards, display adapters, usb, pci addresses), virtual machine name, virtual machine type (server/desktop), timezone, permissions, cpu and memory configurations, etc, etc.) 
Bhagi and Frenkel are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Bhagi and Frenkel before him or her to modify the Bhagi’s system with Frenkel’s teaching. The motivation for doing so would be to have (Frenkel abst [0010, 0023]) metadata snapshot and backup snapshot of storage devices in use by the virtual machine, and restore based on the supplemental metadata and backup data for data protection.
	Bhagi-Frenkel does not teach using an authentication technology to read at least part of  supplemental metadata in a first backup copy that is stored in the cloud computing environment,
	However, Zhou teaches using an authentication technology to read (Zhou Abst: A method of restoring version data stored across two or more cloud environments is provided. In response to an instruction received in the second cloud environment, the first data items are restored to the second cloud environment using the first metadata. [0020] In some cases, metadata 123 may further include authorization information (e.g., passcode, authentication token, etc) necessary to confirm to cloud environment 101 that cloud environment 102 is authorized to access data items 122.) (i.e. using authentication technology to access/read data)
Bhagi, Frenkel and Zhou are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Bhagi, Frenkel and Zhou before him or her to modify the Bhagi-Frenkel’s system with Zhou’s teaching. The motivation for doing so would be to (Zhou [0020]) using authentication technology to access data for data protection.
	Bhagi-Frenkel-Zhou does not teach based on at least some of the supplemental metadata, recognizing that the first backup copy is compatible with the destination data storage management system,
	However, Rakesh teaches based on at least some of the supplemental metadata, recognizing that the first backup copy is compatible with the destination data storage management system, (Rakesh abst: A method of performing data recovery of a first virtual machine (VM) hosted on a first hypervisor to a second hypervisor that is different from the first hypervisor is provided. [0047] the recover application 1051 can identify the backed up disk type or format (e.g., .vhd or v.vhdx) of the virtual disk 104 based on the accessed or extracted information from the backup 111 such as the metadata of the backup. The disk type of the virtual disk 107 may be compatible with the destination hypervisor.)
Bhagi, Frenkel, Zhou and Rakesh are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Bhagi, Frenkel, Zhou and Rakesh before him or her to modify the Bhagi-Frenkel-Zhou’s system with Rakesh’s teaching. The motivation for doing so would be to (Rakesh [0029, 0047]) access metadata and base on metadata to recognize backup copy is compatible with the destination system. 
Regarding Claim 17, Bhagi, Frenkel, Zhou and Rakesh teach
The method of claim 16 further comprising: by the destination data storage management system, restoring the data in the second backup copy to primary data in the cloud computing environment, wherein the primary data is in an application-native format distinct from the backup format. (Bhagi [0065] In some cases, storage devices are provided in a cloud storage environment (e.g., a private cloud or one operated by a third-party vendor), whether for primary data or secondary copies or both. [0080] A secondary copy 116 may be stored in a backup or archive format, or in some other format different from the native source application format or other format of primary data 112. [0125] Data agent 142 also may receive instructions from storage manager 140 to restore (or assist in restoring) a secondary copy 116 from secondary storage device 108 to primary storage 104, such that the restored data may be properly accessed by application 110 in a suitable format as though it were primary data 112.)(i.e. restored to backup format data to primary data in an application-native format, in the could computing environment)
Regarding Claim 18, Bhagi, Frenkel, Zhou and Rakesh teach
The method of claim 17 further comprising: by the destination data storage management system: using information in the supplemental metadata to instantiate a virtual machine in the cloud computing environment, (Bhagi [0278] discloses destination data storage management system) (Frenkel [0002] Distributed computing is the use of computing resources (hardware and software) that are delivered as a service over a network (typically the Internet), often referred to as "cloud computing." It is common for cloud providers to make virtual machines hosted on its computer hardware available to customers for this purpose. [0010] The computer system identifies a restore request to restore the virtual machine, retrieves the metadata snapshot, verifies the integrity of the storage snapshot of the storage devices, provides a preview of the virtual machine based on the metadata snapshot and the storage snapshot, and provisions the virtual machine based on the metadata snapshot and the storage snapshot.) (i.e. metadata snapshot is the supplement metadata and storage snapshot is the backup data, provision the virtual machine is instantiate the virtual machine to consume data, in the cloud computing environment.) 
wherein the virtual machine corresponds to a data processing resource that generated data in the first backup copy, and wherein the virtual machine is instantiated with a name of the data processing resource found in the supplemental metadata, (Frenkel [0023] A metadata snapshot refers to saving the state (e.g., active, hibernated, paused, etc.) of the virtual machine together with the resource usage of the host (e.g., hardware 122) utilized by the virtual machine (e.g., VM 125). Examples of metadata include, but are not limited to, … virtual machine name, … etc, etc. [0003] restoring such a state backup can require the complete provisioning of the virtual machine state. [0027] The restore manager 175 communicates the metadata snapshot with a hypervisor 124 that provisions a restored version of the virtual machine using the metadata snapshot and the storage snapshot… and communicate this version with the hypervisor 124 (or other agent configured to restore and/or provision a virtual machine).) (i.e. restoring can require the provisioning/instantiating a virtual machine, virtual machine name is part of the supplemental metadata used for restoring.)
using information in the supplemental metadata to instantiate an application in the virtual machine in the cloud computing environment, (Frenkel [0015] The virtualization infrastructure 110 can be used to provide various composite services (also known as composite applications) [0026]  The restore manager is configured to restore a metadata snapshot and storage snapshot created by the snapshot manager 145 to one of the host devices.) (i.e. restoring, using supplemental metadata, comprising provisioning/instantiating virtual machine and the applications running on the virtual machine) wherein a corresponding application generated at least some of the data in the first backup copy,  (Bhagi [0165] According to some embodiments, secondary copy operations are performed on replicated data that represents a recoverable state, or “known good state” of a particular application running on the source system.)  (i.e. Bhagi discloses backup copy has data generated from particular application, and the data represents recoverable state for the application. Frenkel disclose restoring, using supplemental metadata, comprising provisioning/instantiating virtual machine and the applications running on the virtual machine.) 
and wherein the application-native format of the restored data is compatible with and consumed by the application in the virtual machine. (Frenkel [0015] discloses application in the virtual machine) (Bhagi [0250] restored data should be indistinguishable from other primary data 112. Preferably, the restored data has fully regained the native format that may make it immediately usable by application 110.)
Regarding Claim 20, Bhagi, Frenkel, Zhou and Rakesh teach
The method of claim 17 further comprising: by the destination data storage management system: (Bhagi discloses) using information in the supplemental metadata that indicates a data- size of data backed up (Frenkel discloses) in the first backup copy (Bhagi discloses) to determine whether the restored data matches the data-size. (Rakesh [0042] In one example, if there is a mismatch between in the size of the virtual disk 104 and the size of the new virtual disk 107,  the recover application 1051 can still map the data blocks) (i.e. determine whether the restored data matches the data-size)
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhagi et al. (US 20180225177 A1), referred herein as Bhagi,  in view of Frenkel et al. (US 20140149696 A1), referred herein as Frenkel, further in view of Zhou et al. (US 20190317962 A1), referred herein as Zhou, further in view of Rakesh et al. (US 20200110666 A1), referred herein as Rakesh, further in view of Haustein et al. (US 20190354443 A1), referred herein as Haustein. 
Regarding Claim 19, Bhagi, Frenkel, Zhou and Rakesh teach
The method of claim 17 further comprising: by the destination data storage management system: (Bhagi discloses) using information in the supplemental metadata (Frenkel discloses)
Bhagi-Frenkel-Zhou-Rakesh does not teach to analyze the restored data for anomalies.
However, Haustein teaches analyze the data for anomalies (Haustein abst: A computer-implemented method according to one embodiment includes identifying abnormal data modification characteristics at a first system, determining time data associated with the abnormal data modification characteristics, and adjusting an instance of backup log data stored at a second system. [0065] In addition, Because the backup client 502 and the backup server 504 may not be located in the same location (e.g., rack, room, datacenter, etc.), this kind of backup solution may also be an airgap solution. The term may airgap mean that there is a distance between primary data and backup data.)
Bhagi, Frenkel, Zhou, Rakesh and Haustein are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Bhagi, Frenkel, Zhou, Rakesh and Haustein before him or her to modify the Bhagi-Frenkel-Zhou-Rakesh’s system with Rakesh’s teaching. The motivation for doing so would be to (Haustein abst) identify abnormal data modification for data protection. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Rosa; Stephen - US 20180101678 A1 - Method and System for Countering Ransomware
	KLOSE; Michael Frank - US 20170235648 A1 - INFORMATION MANAGEMENT BY A MEDIA AGENT IN THE ABSENCE OF COMMUNICATIONS WITH A STORAGE MANAGER

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI MA whose telephone number is (571)272-2468. The examiner can normally be reached Monday through Friday from 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEI MA/Examiner, Art Unit 2135                                                                                                                                                                                                        
/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135